Citation Nr: 0618679	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-21 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for service connection for a lumbar spine 
condition (also claimed as chronic low back pain, 
intervertebral disc syndrome, herniated disc, spine 
condition, and chronic muscoskeletal disorder).

2. Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic myalgia, 
right hip.




ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from February 1966 to January 
1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The veteran failed to appear for a September 2005 scheduled 
hearing and there was no request by the veteran to reschedule 
the hearing.


FINDINGS OF FACT

1. In a May 1998 rating decision, the RO denied service 
connection for a muscoskeletal condition, to include lower 
lumbar spine pain.  The RO notified the veteran of this 
decision and of his procedural and appellate rights in a May 
1998 letter, but he did not appeal and that decision became 
final.  

2.  Evidence presented since the May 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a muscoskeletal condition, to 
include lower lumbar spine pain.

3.  In a May 1998 rating decision, the RO denied service 
connection for a muscoskeletal condition, to include hip 
pain.  The RO notified the veteran of this decision and of 
his procedural and appellate rights in a May 1998 letter, but 
he did not appeal and that decision became final.  

4.  Evidence presented since the May 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for muscoskeletal condition, to 
include hip pain.



CONCLUSIONS OF LAW

1. The May 1998 rating decision that denied entitlement to 
service connection for a muscoskeletal condition, to include 
pain in the lower lumbar spine, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  Evidence received since the May 1998 rating decision is 
not new and material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2005).

3.  The May 1998 rating decision that denied entitlement to 
service connection for a muscoskeletal condition, to include 
pain in the hip, is final.  38 U.S.C.A. § 7105(c) (West 
2002).  

4. Evidence received since the May 1998 rating decision is 
not new and material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2003.  
The RO provided the veteran letter notice to his claim to 
reopen in June and October 2002 and June 2004 letters, which 
informed him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  The notice letters specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  For a new and material claim, this notice must include 
the information that disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim to reopen, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date.  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim to reopen due to a lack of new and material 
evidence and no disability rating or effective date will be 
assigned, there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Additionally, in Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the veteran was 
notified as to what type of evidence was necessary to reopen 
the claim in the notice letters.  Additionally, the veteran 
was provided with the elements of service connection in the 
June 2002 notice letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are VA treatment records of file.  
The veteran requested but was not granted a VA examination.  
An examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d).  However, an examination 
is not necessary if no new and material evidence is received.  
38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured).  In 
the present case, the Board finds that there is no new and 
material evidence and therefore, a VA examination is not 
necessary.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

New and Material

The veteran seeks to reopen his claims for service connection 
for a lumbar spine condition and chronic myalgia, right hip.  
The veteran claims that medical evidence showing current 
diagnoses of degenerative arthritis in the lumbar spine and 
chronic myalgia, right hip constitute new and material 
evidence.  The Board notes that the Board declined to reopen 
the veteran's claims in December 1979, and that the RO 
continued its denial in subsequent letters.   

The veteran's claim to reopen was last denied in a May 1998 
rating decision.  The RO denied reopening the veteran's claim 
for service connection for a muscoskeletal condition on the 
basis that the evidence submitted did not constitute new and 
material evidence as it did not bear directly and 
substantially upon the issue of establishing service 
connection.   Specifically, the veteran had not submitted 
evidence of a chronic condition in service.  The RO notified 
the veteran of this decision in May 1998; he did not file a 
notice of disagreement within one year of the date of 
notification of the rating decision.  Consequently, that 
decision is final based on the evidence of record at that 
time.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review it on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Effective from August 29, 
2001, the regulations defining "new and material evidence" 
were revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the veteran filed is claim seeking 
to reopen in April 2002, the Board applied the revised 
provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence considered at the time of the May 1998 rating 
decision included no new evidence.  The veteran stated that 
he had received treatment for his muscoskeletal condition, 
but did not provide treatment records or complete a release 
form so the RO could obtain the records.

Evidence received since the May 1998 rating decision includes 
statements from the veteran and briefs of several claims 
filed in federal district court.  Additionally, the record 
includes VA treatment records from 1998 to 2004 showing 
ongoing lower back pain, complaints of pressure in the lower 
back, and scoliosis.  X-rays showed impressions of 
degenerative changes of the lower lumbar spine; degenerative 
disc disease of the lower lumbar spine; and peripheral 
enthesopathy involving the pelvis and proximal femur.  A 
February 2004 x-ray showed mild progression of the large left 
anterolateral bridging osteophytes at L1-2 and L2-3, as 
compared to an earlier x-ray.  The examiner suspected slight 
internal narrowing of the disc space at L2-3 and L3-4, an 
interval increase in the inferior bridging of the left 
sacroiliac joint, an increase in superolateral enthesopathy 
left lateral ilium, and a borderline increase in similar 
changes on the right, as compared to an earlier x-ray.  A 
June 2004 treatment record indicated that the veteran had low 
back pain after a motor vehicle accident in February 2004.  
An October 2004 letter from the veteran's VA physician stated 
that the veteran had requested specialty examinations with 
neurology, rheumatology, orthopedics, and other sub-
specialties.  The physician stated that the veteran had 
muscoskeletal back pain and some evidence of radiographically 
significant arthritis.  He said that it was impossible to 
determine the cause of the back pain and its link to the 
veteran's service. 

The Board finds that the medical evidence, statements from 
the veteran and briefs filed in court are new evidence, as 
they were not previously submitted to the RO.    However, 
this evidence does not raise a reasonable possibility of 
substantiating the claims; namely, it does not relate the 
lumbar spine condition or chronic myalgia, right hip, to 
service.  Such an issue turns on medical evidence.  38 C.F.R. 
§§ 3.303 and 3.304.  There is no new medical evidence linking 
the current lumbar spine or right hip condition to service.  
In fact, the October 2004 VA physician's opinion specifically 
states that it would be impossible for him to determine the 
cause of the back pain and its link to the veteran's service.  
Rather, the new evidence reflects that the veteran has 
ongoing degenerative disc disease and lower back pain - facts 
which were established prior to the May 1998 rating decision.  
Thus, the new evidence is cumulative of the evidence 
submitted prior to the May 1998 rating decision; as such, the 
submitted documents are not new and material evidence.

The Board recognizes the veteran's claim that he has chronic 
conditions, specifically a lumbar spine condition and chronic 
myalgia, right hip, which are related to parachuting in 
service.  The Board has carefully considered his statements.  
However, the veteran is not competent to offer a medical 
opinion as to a diagnosis, cause or etiology of the claimed 
disability, as there is no evidence of record that he has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ('a layperson is generally not capable 
of opinion on matter requiring medical knowledge'), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Additionally, the Board notes that the 
veteran has asserted that his current lumbar spine and right 
hip conditions are related to service; however, he made the 
same argument before the Board in 1979 and in numerous 
letters to the RO.  Therefore, his current allegations cannot 
provide a basis to reopen the claim for service connection 
for a right leg disability.  Reid v. Derwinski, 2 Vet. App. 
312 (1992) (statements which are essentially a repetition of 
contentions made previously are not new evidence).  
Additionally, his statements would not be competent to reopen 
the claim for service connection for a right leg disability.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  Accordingly, in the 
absence of new medical evidence relating the veteran's 
current condition to service, the claim must be denied.   

Thus, the Board finds that the evidence received subsequent 
to the May 1998 rating decision is not new and material and 
provides no basis to reopen the veteran's claim for service 
connection for a lumbar spine condition and chronic myalgia, 
right hip.  38 U.S.C.A. § 5108.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a lumbar spine condition 
(also claimed as chronic low back pain, intervertebral disc 
syndrome, herniated disc, spine condition, and chronic 
muscoskeletal disorder) and the appeal is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for chronic myalgia, right hip 
and the appeal is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


